         Case 2:13-cv-00393-RDP Document 95 Filed 06/02/19 Page 1 of 2                               FILED
                                                                                            2019 Jun-02 PM 06:37
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


      MARISOL MELO PENALOZA, et al.,                      )
                                                          )
                     Plaintiffs,                          )   Case No. 2:13-cv-00393-RDP
                                                          )
                          v.                              )
                                                          )
      DRUMMOND COMPANY, INC., et al.,                     )
                                                          )
                    Defendants.                           )
                                                          )


         PLAINTIFFS’ NOTICE OF FILING THIRD AMENDED COMPLAINT



       As per the Court’s Order of May 22, 2019, ECF No. 93, at 2, Plaintiffs hereby provide

notice of their filing of the attached Third Amended Complaint and accompanying Exhibits.



       Respectfully submitted this 3rd day of June 2019

       /s/ Terrence P. Collingsworth
       Terrence P. Collingsworth
       INTERNATIONAL RIGHTS ADVOCATES
       621 Maryland Ave. NE
       Washington, D.C. 20002
       Phone: 202-255-2198
       Email: tc@iradvocates.org

       Counsel for Plaintiffs




                                               1
         Case 2:13-cv-00393-RDP Document 95 Filed 06/02/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on June 3, 2019, I caused the foregoing to be electronically filed with the
Clerk of Court using the CM/ECF system which will send notification of the filing
to the following:


William Anthony Davis, III (tdavis@starneslaw.com)
H. Thomas Wells, III (twells@starneslaw.com)
Benjamin T. Presley (btp@starneslaw.com)
STARNES DAVIS FLORIE LLP
100 Brookwood Place, 7th Floor
Birmingham, AL 35259

William H. Jeffress, Jr (william.jeffress@bakerbotts.com)
Noah R. Mink (noah.mink@bakerbotts.com)
BAKER BOTTS LLP
1299 Pennsylvania Ave. NW
Washington, D.C. 20004




       /s/ Terrence P. Collingsworth
       Terrence P. Collingsworth
       INTERNATIONAL RIGHTS ADVOCATES
       621 Maryland Ave. NE
       Washington, D.C. 20002
       Phone: 202-255-2198
       Email: tc@iradvocates.org

       Counsel for Plaintiffs




                                                 2
